  Case 1:19-cr-00258-TSE Document 15-3 Filed 01/28/20 Page 1 of 1 PageID# 91



Keith Christy, Ph.D.

Perrysburg, Ohio 43551
419-873-5311


Hon. T.S. Ellis III, Senior Judge
United States District Court for the Eastern District of Virginia
701 E Broad St
Richmond, VA 23219

        Re: Mark W. Visconi, Letter of Support

Dear Judge Ellis:

My name is Keith Christy and I am writing this letter in support of Mark Visconi as he appears
for sentencing on January 31st. I have known Mark for over 30 years as he has been one of my
best friends since high school. During this time, I have known Mark to be an honest, loyal, and
caring person. He has always been the first to help out a person in need even if it meant putting
away his own needs for the time being. He was the ethical standard to which we all looked up
to.

This crime has come as such a shock to me that it has shook my very core. This is not the person
I have known my entire adult life. With that said, I still support and believe Mark to be the
highest of character. I do not hold this one decision against him or the person that he is and I
hope the court takes into account the entire life of what Mark has done. From being a good
husband and father to all the accolades he received serving his country. This is the person I
know.

I still communicate with Mark through letters and periodic phone conversations. He has
apologized to me numerous times for his actions and has asked for my forgiveness. During his
current incarceration, Mark and I have talked about him getting therapy. He says he would
welcome therapy because he knows he has some issues he has been dealing with for a long
time.

Lastly, I fully intend to be here and support Mark after his incarceration to help reestablish him
into the world. From being there as a friend to helping out in anyway needed.


Sincerely,




Keith Christy
